FOR PUBLICATION
             JUDICIAL COUNCIL
           OF THE NINTH CIRCUIT

IN RE COMPLAINT OF JUDICIAL               Nos. 08-90087,
MISCONDUCT                                      08-90088,
                                                08-90089,
                                                08-90090,
                                                08-90091,
                                                08-90092,
                                                08-90093,
                                                08-90094,
                                                08-90095,
                                               08-90096,
                                                08-90097,
                                                08-90098,
                                                08-90099,
                                                08-90100,
                                                08-90101
                                                   and
                                                08-90102


                                             ORDER

                    Filed April 15, 2009


                          ORDER

KOZINSKI, Chief Judge:

  A misconduct complaint has been filed against eleven cir-
cuit judges and five district judges.

  Complainant, a pro se prisoner, previously filed a miscon-
duct complaint alleging that several circuit judges conspired

                              4345
4346        IN RE COMPLAINT OF JUDICIAL MISCONDUCT
to cover up a state court judge’s criminal scheme. I dismissed
the complaint for lack of evidence that misconduct occurred,
and the Judicial Council affirmed the dismissal. See In re
Complaint of Judicial Misconduct, No. 07-89116 (9th Cir.
Jud. Council 2008). The current complaint merely repeats the
charges raised in the prior complaint and accuses numerous
additional judges of involvement in the alleged conspiracy,
including all of the judges who participated in the dismissal
of complainant’s prior misconduct complaint and petition for
review. Complainant again fails to provide any evidence to
support his allegations. My prior order therefore makes fur-
ther action on this complaint unnecessary. See 28 U.S.C.
§ 352(b)(2).

   Complainant’s current complaint is patently frivolous and
is an abuse of the misconduct complaint procedure. Com-
plainant is therefore ordered to show cause why he should not
be sanctioned by an order requiring him to obtain leave before
filing any further misconduct complaints. See Judicial-
Conduct Rule 10(a); In re Complaint of Judicial Misconduct,
552 F.3d 1146, 1148 (9th Cir. Jud. Council 2009). Complain-
ant has thirty days from the filing of this order to file a
response, which will be transmitted to the Judicial Council for
its consideration.

   The Rules for Judicial-Conduct and Judicial-Disability Pro-
ceedings require that judges named in a misconduct complaint
be disqualified from considering the complaint. See Judicial-
Conduct Rule 25(b). But the Rules also recognize that rigid
adherence to the disqualification requirement in multiple-
judge complaints might lead to the disqualification of all of
the judges who would ordinarily be involved in the miscon-
duct complaint procedure. The Rules therefore contemplate
that subject judges may participate in the disposition of an
“insubstantial complaint” naming numerous judges. See Com-
mentary on Judicial-Conduct Rule 25. The current complaint
—in which the allegations are conclusory, wholly unsup-
ported and essentially duplicative of complainant’s prior
            IN RE COMPLAINT OF JUDICIAL MISCONDUCT         4347
complaint—is just such an insubstantial complaint. There is
“no unfairness in permitting subject judges, in these circum-
stances, to participate” in the review of the complaint. See id.

  DISMISSED and COMPLAINANT ORDERED TO
SHOW CAUSE.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.